Citation Nr: 1715880	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected lateral lobe hypertrophy of the prostate and exposure to an herbicide agent.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a November 2016 Travel Board hearing.  However, the Veteran failed to appear for the hearing and has not provided good cause for his absence.  Consequently, the case will proceed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704 (d) (2016).

Pursuant to the Court's findings in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) and the evidence of record documenting depressive symptoms and the possibility of psychiatric disorders other than PTSD, the Board has expanded the Veteran's original service connection claim for PTSD as indicated above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to both service connection claims on appeal, the Board notes that the Veteran has not been afforded a VA examination.  After review of the claims file, the Board finds that there is sufficient evidence to warrant a VA examination for both conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for appropriate VA examinations in accordance with McClendon and pursuant to the request in the April 2017 Brief from the Veteran's representative. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA prostate examination  with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's prostate cancer. 

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's prostate cancer is causally or etiologically related to the Veteran's periods of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's prostate cancer was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disease or injury, to include the service-connected lateral lobe hypertrophy of the prostate. 

If any service-connected disability aggravates (i.e., permanently worsens) prostate cancer, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310  (a).

A complete rationale for any opinion expressed should be provided in a report. 
The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  All clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation. 

a) Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD or any psychiatric disorder under DSM IV or 5. 

b) If a diagnosis of PTSD is made, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosis of PTSD is related to his active duty.
The examiner must identify the stressor(s) supporting the diagnosis.  The examiner should provide an opinion as to whether the Veteran's diagnosis of PTSD is supportable solely by the stressor(s) that has (have) been verified or established in the record.

c) For any other psychiatric disorder diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's psychiatric disorder is causally or etiologically related to the Veteran's periods of active service.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

3. The AOJ should make a determination regarding possible Agent Orange exposure.

4. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




